                Case 2:18-cv-00621-DGC Document 84 Filed 01/22/20 Page 1 of 1



                                    DISTRICT JUDGE'S CIVIL MINUTES
                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: David G. Campbell                             Date: January 22, 2020
 Case Number: CV-18-00621-PHX-DGC
 Satanic Temple et al v. City of Scottsdale

 APPEARANCES: Plaintiff(s) Counsel                                 Defendant(s) Counsel
              Matthew A. Kezhaya                                   Scot L. Claus
              Stuart Patrick deHaan                                Holly Marie Zoe
                                                                   Vail Choji Bryant Cloar

 BENCH TRIAL DAY 1:

8:52 a.m. Court is called to order. Preliminary matters discussed. 8:59 a.m. Plaintiffs’ opening
statement. 9:01 a.m. Defendant’s opening statement. 9:16 a.m. Plaintiffs’ case: William James Lane
is sworn and examined. Exhibit 11 is admitted. Exhibit 18 is marked for identification. Defendant
objects to its admissibility. The objection is sustained due to the lack of disclosure in the Final Pretrial
Order. Exhibit 13 is admitted. 9:38 a.m. Cross-examination. 9:59 a.m. Redirect. 10:05 a.m. Suzanne
Klapp is sworn and examined. Exhibit 10 is admitted. 10:23 a.m. Cross-examination. 10:30 a.m. Court
is in recess.

10:44 a.m. Court reconvenes. Cross-examination of Suzanne Klapp continues. 10:47 a.m. Redirect.
10:51 a.m. Michelle Shortt is sworn and examined. Exhibit 5 is marked and not admitted at this time.
Plaintiffs are permitted to submit an unredacted version. Exhibit 19 is marked for identification. Exhibits
7, 12, and 17 are admitted. Exhibit 14 is admitted for the sole purpose of identifying who gave
invocations on certain dates. Exhibits 15 and 16 are marked and identified. 11:58 a.m. Court is in
recess.

1:00 p.m. Court reconvenes. The Court finds that Exhibit 16 and the testimony related to it are not
admissible for the reasons set forth on the record. The Court overrules the hearsay objection and admits
Exhibit 15. The Court continues to take Exhibit 5’s admissibility under advisement. Exhibit 8 is admitted
as set forth on the record. 2:04 p.m. Cross-examination. Exhibit 6 is admitted. Exhibit 76 is admitted.
Exhibit 82 is admitted. 2:44 p.m. Court is in recess.

3:00 p.m. Court reconvenes. Cross-examination of Michelle Shortt continues. Exhibit 4 is admitted.
3:31 p.m. Redirect. 4:08 p.m. Brian Biesemeyer is sworn and examined. 4:32 p.m. Court is in recess
until 1/23/2020 at 8:45 a.m.

 Deputy Clerk: Christine Boucher                                           Time in court: 6 hrs. 8 min.
 Court Reporter: Patricia Lyons                                            Start: 8:52 a.m.
                                                                           Stop: 4:32 p.m.
